Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent Michael Donald Malicki is suspended from the practice of law for two years and until further order of the Court. The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent Michael Donald Malicki is suspended from the practice of law for two years and until further order of the Court.